DETAILED ACTION
	This Office action is in response to amendment received July 22, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102 (a) (1) as being clearly anticipated by SARMA et al (2015/0234272).
The claimed invention now recites:

    PNG
    media_image1.png
    257
    644
    media_image1.png
    Greyscale

SARMA et al disclose a metal oxide nanoparticle and photoresist composition wherein the nanoparticle includes a Group 4 metal oxide meeting the limitations of claim 6 for hafnium oxide and include a ligand which is an acid or carboxylate thereof.  
SARMA et al. meet the claimed size of the nanoparticles as recited in claims 7 and 8 by disclosing a size range of 1 nm to 12 nm based on paragraph [0075] shown below:


    PNG
    media_image2.png
    78
    411
    media_image2.png
    Greyscale

Applicants are directed to paragraph [0062] for the ligands of Formula (I) shown here:

    PNG
    media_image3.png
    413
    407
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    108
    418
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    98
    411
    media_image5.png
    Greyscale

 	The nanoparticles contain ligands with side group wherein the side groups in the ligand of formula (I) function as host sites and guest sites recited in claims 9-14. 

The photoacid are reported in paragraph [0088] to [0089] in the Example of paragraphs [0125] to [0126], see below:
    PNG
    media_image6.png
    548
    419
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    232
    403
    media_image7.png
    Greyscale

	The composition functions wherein solubility is altered to give a positive or negative latent image after exposure to EUV.  SARMA et al report that the composition can be a dual tone composition forming positive and negative tone patterns as disclosed in Fig. 8 of paragraph [0032] and paragraph [0104] shown below:
    PNG
    media_image8.png
    57
    410
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    219
    413
    media_image9.png
    Greyscale

	This Example anticipates the claimed invention as recited and no claims are allowed.
The rejection is repeated wherein the multivalent limitation is met by the Group IV metals disclosed in SARMA, see paragraphs [0073] to [0079].  The metal oxides are seen as nanoparticles.  And conventional knowledge on the periodic table establishes that Group IV metals have a valency of four which exemplifies the claimed property as being “multivalent”. 
With respect to the prior art in particular:
Figure 8 meets the claimed nanoparticle being multivalent as shown here in the red rectangle.  Note the hafnium nanoparticle surrounded by six ligands, thus the particle is “multivalent” having six guest sites each of which has a ligand.

    PNG
    media_image10.png
    640
    918
    media_image10.png
    Greyscale







Hafnium nanoparticle surround by six ligands:

    PNG
    media_image11.png
    205
    267
    media_image11.png
    Greyscale

It is believed that the art of SARMA et al anticipates the claimed invention as now recited in claim 1.
With respect to the definition of “multivalent” as defined in the specification at paragraph [00057], the phrase “may be defined” is used which indicates that the definition is optional and not required (attached for convenience):

    PNG
    media_image12.png
    58
    625
    media_image12.png
    Greyscale

Thus, the prior art nanoparticle of SARMA et al is asserted to anticipate the claimed multivalent nanoparticle as recited.
The linker/ligands are also seen to be a multivalent as shown above.  The hafnium nanoparticle above contains 6 ligands wherein each ligand has two valent groups attached to the hafnium metal oxide, see the squared particle below:
    PNG
    media_image13.png
    249
    272
    media_image13.png
    Greyscale

The rejection is repeated and made final.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached M-F, IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J. Chu
October 20, 2022